                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAURICE LYDELL HARRIS,                              Case No. 21-cv-00283-HSG
                                   8                     Plaintiff,                          ORDER OF PARTIAL SERVICE;
                                                                                             DISMISSING CERTAIN DEFENANTS
                                   9             v.                                          AND CLAIMS WITH PREJUDICE;
                                                                                             DISMISSING CERTAIN DEFENDANTS
                                  10     RON BROOMFIELD, et al.,                             WITH LEAVE TO AMEND
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at San Quentin State Prison (“SQSP”) has filed a pro se action
                                  14   pursuant to 42 U.S.C. § 1983. His complaint (Dkt. No. 1) is now before the Court for review
                                  15   under 28 U.S.C. § 1915A. Plaintiff has been granted leave to proceed in forma pauperis in a
                                  16   separate order.
                                  17                                              DISCUSSION
                                  18   A.     Standard of Review
                                  19          A federal court must conduct a preliminary screening in any case in which a prisoner seeks
                                  20   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.
                                  21   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims
                                  22   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek
                                  23   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),
                                  24   (2). Pro se pleadings must, however, be liberally construed. See United States v. Qazi, 975 F.3d
                                  25   989, 993 (9th Cir. 2020).
                                  26          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                  27   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                  28   necessary; the statement need only “‘give the defendant fair notice of what the . . . claim is and the
                                   1   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   2   While Rule 8 does not require detailed factual allegations, it demands more than an unadorned,

                                   3   the-defendant-unlawfully-harmed-me accusation. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

                                   4   A pleading that offers only labels and conclusions, or a formulaic recitation of the elements of a

                                   5   cause of action, or naked assertions devoid of further factual enhancement does not suffice. Id.

                                   6   To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1) that a

                                   7   right secured by the Constitution or laws of the United States was violated, and (2) that the alleged

                                   8   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

                                   9   U.S. 42, 48 (1988).

                                  10   B.     Complaint

                                  11          Plaintiff has named as defendants the following former or current SQSP correctional

                                  12   officials: former warden Ron Davis; current warden Broomfield; correctional food manager Roy
Northern District of California
 United States District Court




                                  13   Maerse, assistant correctional food manager A. Gary; correctional lieutenant and community

                                  14   resource manager J. Carlton; Muslim chaplain Cleric Muhammad (K. Fasish); Christian chaplain

                                  15   Jackson; associate warden N. Walker; correctional lieutenant Ballein; the “Office of Appeals . . .

                                  16   the Third Level Responder to the Administration Appeals;” associate warden Trent Allen; and

                                  17   unknown Doe defendants who are “Sacramento supervisors of Def. Jackson.” Dkt. No. 1 at 5-6.

                                  18          The complaint makes the following allegations.

                                  19          Plaintiff practices Soka Gakkai International (SGI) Nichiren Buddhism. Sometime

                                  20   between 2005 to 2007, Plaintiff requested a GMO-free Buddhist diet based on his religious belief

                                  21   that his body is a Buddhist temple that should not be polluted by meat containing genetically

                                  22   engineered ingredients. SQSP only offers three kinds of religious diets: vegetarian, Kosher, and

                                  23   Halal (Islamic). No Buddhist diet is offered. The Halal/Islamic Diet is also referred to as a

                                  24   Religious Meat Alternate Program (“RMAP”) and does not include GMO meat. The SQSP

                                  25   Jewish chaplain at the time, Carole Hyman, authorized Plaintiff to participate in the RMAP in lieu

                                  26   of a Buddhist diet. Plaintiff’s participation in the RMAP did not require him to follow the laws of

                                  27   any other religion. Pursuant to this decision, Hyman issued plaintiff a Religious Diet Card.

                                  28          Plaintiff alleges that SQSP constantly violates the RMAP by providing “mystery meat”
                                                                                         2
                                   1   substitutes for the approved religious meat alternatives. He further alleges that this mystery meat

                                   2   negatively affects his religious practices because it affects his focus and strength. Plaintiff also

                                   3   alleges that SQSP frequently serves vegetarian dinners instead of the approved religious meat

                                   4   alternatives, which causes him to feel light-headed from the lack of nutrients. The lack of meat

                                   5   results in insufficient nutrition and protein intake for Plaintiff, which has caused him to have an

                                   6   irregular heartbeat, caused him lightheadedness and lethargy, and exacerbated his prediabetes and

                                   7   prehypertension.

                                   8          In order to make up for the lack of nutrients and calories, Plaintiff consumes ramen soups

                                   9   that he purchases from the prison canteen. Nichiren Buddhism allows for the consumption of

                                  10   ramen soups. Since his admission into the RMAP, Plaintiff has purchased ramen soups to

                                  11   supplement his diet without being issued religious diet violations. On May 16, 2019, and October

                                  12   20, 2020, defendants K. Fasih and Jackson, respectively, issued Plaintiff religious diet violations
Northern District of California
 United States District Court




                                  13   for consuming ramen soups, on the grounds that ramen soups are not certified as halal. Defendant

                                  14   Jackson informed Plaintiff that if Plaintiff wished to avoid having the violation placed in his

                                  15   central file, he could voluntarily withdraw from the RMAP, and then she handed him a withdrawal

                                  16   form. Plaintiff told her that his consumption of ramen soup did not violate his religious beliefs

                                  17   and that the Religious Diet Program Agreement provided that if an inmate was not provided his

                                  18   specified religious diet meal, he was permitted to eat foods that are not part of the Religious Diet

                                  19   Program without it being considered a violation of the RMAP. Defendant Jackson responded that

                                  20   he was technically correct, but the higher-ups in Sacramento ordered her to issue the violation.

                                  21   Plaintiff believes that prison officials are attempting to purge prisoners from the RMAP.

                                  22          Plaintiff alleges that Defendants’ refusal to allow him to consume ramen soups while on

                                  23   RMAP and failure to provide him with the approved meat alternatives have unconstitutionally

                                  24   burdened his religious practice and negatively affected his health, in violation of his First

                                  25   Amendment right to free exercise of religion, the First Amendment’s establishment clause, the

                                  26   Eighth Amendment, the Equal Protection Clause, the Religious Land Use and Institutionalized

                                  27   Persons Act (“RLUIPA”), the ex post facto clause, and “state and federal common laws.”

                                  28   //
                                                                                          3
                                   1   C.     Analysis

                                   2          1.      Defendants Carlton, Walker, Ballein, Office of Appeals, Allen, Davis, and
                                                      Broomfield
                                   3
                                              Plaintiff has failed to state a claim against defendants Carlton, Walker, Ballein, the Office
                                   4
                                       of Appeals, Allen, Davis and Broomfield. Their only involvement in the alleged constitutional
                                   5
                                       violations are their participation in reviewing or denying Plaintiff’s grievances.
                                   6
                                              The complaint makes the following allegations regarding these defendants’ participation in
                                   7
                                       the grievance process.
                                   8
                                              Defendant Carlton: On March 5, 2018, defendant Carlton rejected Grievance No. SQ-A-
                                   9
                                       18-007331 as an emergency. On October 22, 2020, defendant Carlton responded to Plaintiff’s
                                  10
                                       request for a copy of the October 2020 religious diet violation by providing a copy of the violation
                                  11
                                       and threatening that any future ramen purchases would result in a rules violation with the
                                  12
Northern District of California




                                       possibility of being removed from the religious diet program. Dkt. No. 1 at 9, 16.
 United States District Court




                                  13
                                              Defendant Walker: On June 17, 2019, defendant Walker denied Grievance No. SQ-A-19-
                                  14
                                       015662 at the first level of review. Dkt. No. 1 at 11.
                                  15
                                              Defendant Ballein: On July 26, 2019, defendant Ballein denied Grievance No. SQ-A-19-
                                  16
                                       01566 at the second level of review. Dkt. No. 1 at 11.
                                  17
                                              Office of Appeals: The Office of Appeals denied Grievance No. SQ-A-19-01566 and
                                  18
                                       Grievance No. SQ-A-19-019913 at the third level of review. Dkt. No. 1 at 11-12.
                                  19
                                              Defendant Allen: On March 13, 2018, defendant Allen denied Grievance No. SQ-A-18-
                                  20
                                       00733 at the first level of review. On July 29, 2019, defendant Allen denied Grievance No. SQ-A-
                                  21
                                       19-01991 at the first level of review. Dkt. No. 1 at 12.
                                  22
                                              Defendant Davis: Defendant Davis denied Grievance No. SQ-A-18-00733, Grievance No.
                                  23

                                  24
                                       1
                                  25     Grievance No. SQ-A-18-00733 alleged that SQSP was violating prison regulations and
                                       departmental policy by serving Plaintiff vegetarian dinners instead of the approved religious meat
                                  26   alternatives, and that these violations were negatively affecting his health. Dkt. No. 1 at 9.
                                       2
                                         Grievance No. SQ-A-19-01566 sought to have the 2019 religious diet violation removed from
                                  27   Plaintiff’s central file and to have no further violations issued against him for actions that did not
                                       violate his religious practice. Dkt. No. 1 at 10.
                                       3
                                  28     Grievance No. SQ-A-19-01991 alleged that SQSP was violating the RMAP and departmental
                                       policy by denying Plaintiff religious meat alternatives during dinner meals. Dkt. No. 1 at 12.
                                                                                           4
                                   1   SQ-A-19-01566, and Grievance No. SQ-A-19-01991 at the second level of review. Dkt. No. 1 at

                                   2   10-12.

                                   3            Defendant Broomfield: Defendant Broomfield denied Grievance No. SQ-A-19-01566 at

                                   4   the second level of review. Dkt. No. 1 at 11.

                                   5            A prison official’s denial of an inmate’s grievance generally does not constitute significant

                                   6   participation in an alleged constitutional violation sufficient to give rise to personal liability under

                                   7   Section 1983. See, e.g., Wilson v. Woodford, No. 1:05–cv–00560–OWW–SMS, 2009 WL

                                   8   839921, at *6 (E.D. Cal. Mar. 30, 2009) (ruling against prisoner on administrative complaint does

                                   9   not cause or contribute to constitutional violation). A prisoner has no constitutional right to an

                                  10   effective grievance or appeal procedure. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir.

                                  11   2003) (holding that prisoner has no constitutional right to effective grievance or appeal

                                  12   procedure); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (“There is no legitimate claim of
Northern District of California
 United States District Court




                                  13   entitlement to a grievance procedure.”). Accordingly, defendants Carlton, Walker, Ballein, the

                                  14   Office of Appeals, Allen, Davis and Broomfield are DISMISSED from this action because their

                                  15   only involvement in the alleged constitutional violations are their participation in the grievance

                                  16   process. This dismissal is with prejudice because amendment would be futile. See Lopez v. Smith,

                                  17   203 F.3d 1122, 1130 (9th Cir. 2000) (district court should grant leave to amend unless pleading

                                  18   could not possibly be cured by the allegation of other facts).

                                  19            2.     Defendants Gary and Maerse

                                  20            Plaintiff has also failed to state cognizable Section 1983 claims against defendants Maerse

                                  21   and Gary.

                                  22            Plaintiff’s only allegations against defendant Maerse are that Plaintiff made the following

                                  23   complaints or inquires to defendant Maerse. On February 21, 2017, Plaintiff asked defendant

                                  24   Maerse why cheese had been removed from the RMAP diet after many years of cheese being

                                  25   included. On August 7, 2018, Plaintiff complained to defendant Maerse that the frequent

                                  26   “mystery meat” substitutes for the approved religious meat alternatives were negatively affecting

                                  27   his focus and strength. Dkt. No. 1 at 9, 11. Assuming arguendo that defendant Maerse failed to

                                  28   personally respond to Plaintiff’s inquiry or complaint, this failure to respond does not raise the
                                                                                          5
                                   1   right to relief above the speculative level. It appears that defendant Maese instructed defendant

                                   2   Gary to respond to the complaint and inquiry by providing a relevant email and departmental

                                   3   memo. Plaintiff has not explained how such a response violated his constitutional rights or federal

                                   4   law.

                                   5          Plaintiff makes two set of allegations against defendant Gary. First, he alleges that

                                   6   defendant Gary responded to Plaintiff’s inquiry and complaint to defendant Maerse in the

                                   7   following ways. In response to Plaintiff’s inquiry as to the removal of cheese from the RMAP

                                   8   diet, defendant Gary provided Plaintiff with a November 11, 2016 email sent from Iman Hossain

                                   9   to defendant Maerse. In response to Plaintiff’s complaint about the “mystery meat” substitutes,

                                  10   defendant Gary provided Plaintiff with a departmental memo regarding approved procedures for

                                  11   religious meat alternatives. Dkt. No. 1 at 9, 11. Second, he alleges that defendant Gary

                                  12   interviewed him in connection with Grievance No. SQ-A-19-01991. Dkt. No. 1 at 12. The
Northern District of California
 United States District Court




                                  13   allegation that defendant Gary, on behalf of defendant Maerse, provided Plaintiff with information

                                  14   in response to his inquiry and complaint does not plausibly allege participation in the alleged

                                  15   constitutional violations. And, as explained above, defendant Gary’s participation in the grievance

                                  16   process does not state a cognizable Section 1983 claim.

                                  17          Because it appears possible that Plaintiff may be able to correct these deficiencies, the

                                  18   Court dismisses defendants Maerse and Gary from this action with leave to amend the claims

                                  19   against them, if Plaintiff can truthfully do so. See Lopez, 203 F.3d at 1130.

                                  20          3.      Doe Defendants

                                  21          The use of Doe defendants is not favored in the Ninth Circuit. See Gillespie v. Civiletti,

                                  22   629 F.2d 637, 642 (9th Cir. 1980). Using a Doe defendant designation creates the following

                                  23   problem: that person cannot be served with process until he or she is identified by his or her real

                                  24   name. Where the identity of alleged defendants cannot be known prior to the filing of a complaint

                                  25   the plaintiff should be given an opportunity through discovery to identify them. Id. Failure to

                                  26   afford the plaintiff such an opportunity is error. See Wakefield v. Thompson, 177 F.3d 1160, 1163

                                  27   (9th Cir. 1999). Accordingly, the Doe defendants are DISMISSED from this action without

                                  28   prejudice. Should Plaintiff learn their identities, he may move to file an amendment to the
                                                                                         6
                                   1   complaint to add them as named defendants. See Brass v. County of Los Angeles, 328 F.3d 1192,

                                   2   1195–98 (9th Cir. 2003). The burden to determine the identity of the Doe defendants is on

                                   3   Plaintiff; the Court will not undertake to investigate the names and identities of unnamed

                                   4   defendants.

                                   5             4.     Non-Cognizable Legal Claims

                                   6             Plaintiff’s allegations fail to state an ex post facto claim because his purchasing and

                                   7   consumption of the ramen soups was not criminalized. The Ex Post Facto Clause is violated only

                                   8   if the law (1) is punishment, see Russell v. Gregoire, 124 F.3d 1079, 1083-84 (9th Cir. 1997);

                                   9   (2) is retrospective, see Lynce v. Mathis, 519 U.S. 433, 441 (1997); and (3) disadvantages the

                                  10   offender by altering the definition of criminal conduct or increasing the punishment for the crime,

                                  11   see id. See also Collins v. Youngblood, 497 U.S. 37, 41-46 (1990) (Ex Post Facto Clause prohibits

                                  12   any statute that (1) punishes as crime an act previously committed, which was innocent when
Northern District of California
 United States District Court




                                  13   done; (2) makes more burdensome punishment for crime, after its commission; or (3) deprives one

                                  14   charged with a crime of any defense available according to law at time when act was committed).

                                  15   Plaintiff’s Ex Post Facto claim is DISMISSED with prejudice because amendment would be

                                  16   futile.

                                  17             Plaintiff’s allegations that state and federal common laws were violated is too vague and

                                  18   conclusory to state cognizable legal claims. Plaintiff must specifically identify what state or

                                  19   federal common laws were violated, and how each defendant violated the specific law.

                                  20             5.     Cognizable Legal Claims

                                  21             Plaintiff has stated cognizable claims for violation of the First Amendment’s free exercise

                                  22   clause and Establishment clause, the Eighth Amendment, the Equal Protection Clause, and

                                  23   RLUIPA. Liberally construed, Plaintiff has alleged that defendants Muhammad and Jackson have

                                  24   failed to provide him with a diet that is consistent with his religious beliefs and is adequate to meet

                                  25   his nutritional and health needs because he is given vegetarian meals instead of the approved meat

                                  26   alternatives; and that, although he is Buddhist, defendants Muhammad and Jackson are

                                  27   conditioning his participation in the Religious Diet Program on his adherence to Islamic laws by

                                  28   forcing him to choose between consumption of ramen soups for his health, which is allowable
                                                                                            7
                                   1   under his religious beliefs, and participation in the Religious Diet Program. See Shakur v. Schriro,

                                   2   514 F.3d 878, 883-84 (9th Cir. 2008) (for prisoner to establish free exercise violation, he must

                                   3   show that prison regulation or official burdened practice of his religion without any justification

                                   4   reasonably related to legitimate penological interests); Larson v. Valente, 456 U.S. 228, 244,

                                   5   (1982) (“The clearest command of the Establishment Clause is that one religious denomination

                                   6   cannot be officially preferred over another.”); McElyea v. Babbitt, 833 F.2d 196, 198 (9th Cir.

                                   7   1987) (inmates “have the right to be provided with food sufficient to sustain them in good health

                                   8   that satisfies the dietary laws of their religion.”); Ward v. Walsh, 1 F.3d 873, 877 (9th Cir. 1993)

                                   9   (allegations that prison officials refuse to provide healthy diet conforming to sincere religious

                                  10   beliefs states cognizable claim under § 1983 of denial of right to exercise religious practices and

                                  11   beliefs); Farmer v. Brennan, 511 U.S. 825, 832 (1994) (Eighth Amendment imposes duties on

                                  12   prison officials to provide all prisoners with basic necessities of life such as food, clothing, shelter,
Northern District of California
 United States District Court




                                  13   sanitation, medical care and personal safety); City of Cleburne v. Cleburne Living Center, 473

                                  14   U.S. 432, 439 (1985) (Equal Protection Clause requires that all persons similarly situated should

                                  15   be treated alike); and 42 U.S.C. § 2000cc-1(a) (RLUIPA prohibits government from imposing “a

                                  16   substantial burden on the religious exercise of a person residing in [prison], even if the burden

                                  17   results from a rule of general applicability, unless the government demonstrates that imposition of

                                  18   the burden on that person (1) is in furtherance of a compelling governmental interest; and (2) is the

                                  19   least restrictive means of furthering that compelling governmental interest.”).

                                  20                                             CONCLUSION
                                  21          For the foregoing reasons and for good cause shown,

                                  22          1.      The following defendant(s) shall be served: San Quentin State Prison chaplains K.

                                  23   Fasish (also referred to as Cleric Muhammad) and Jackson (Christian chaplain).

                                  24          Service on the listed defendant(s) shall proceed under the California Department of

                                  25   Corrections and Rehabilitation’s (“CDCR”) e-service program for civil rights cases from prisoners

                                  26   in the CDCR’s custody. In accordance with the program, the Clerk is directed to serve on the

                                  27   CDCR via email the following documents: the operative complaint (Dkt. No. 1), this order of

                                  28   service, a CDCR Report of E-Service Waiver form and a summons. The Clerk also shall serve a
                                                                                          8
                                   1   copy of this order on the Plaintiff.

                                   2          No later than 40 days after service of this order via email on the CDCR, the CDCR shall

                                   3   provide the court a completed CDCR Report of E-Service Waiver advising the court which

                                   4   defendant(s) listed in this order will be waiving service of process without the need for service by

                                   5   the United States Marshal Service (“USMS”) and which defendant(s) decline to waive service or

                                   6   could not be reached. The CDCR also shall provide a copy of the CDCR Report of E-Service

                                   7   Waiver to the California Attorney General’s Office which, within 21 days, shall file with the Court

                                   8   a waiver of service of process for the defendant(s) who are waiving service.

                                   9          Upon receipt of the CDCR Report of E-Service Waiver, the Clerk shall prepare for each

                                  10   defendant who has not waived service according to the CDCR Report of E-Service Waiver a

                                  11   USM-205 Form. The Clerk shall provide to the USMS the completed USM-205 forms and copies

                                  12   of this order, the summons and the operative complaint for service upon each defendant who has
Northern District of California
 United States District Court




                                  13   not waived service. The Clerk also shall provide to the USMS a copy of the CDCR Report of E-

                                  14   Service Waiver.

                                  15          2.      Defendants Carlton, Walker, Ballein, the Office of Appeals, Allen, Davis and

                                  16   Broomfield are DISMISSED from this action with prejudice. The Ex Post Facto Clause is

                                  17   DISMISSED with prejudice.

                                  18          3.      Defendants Gary and Maerse are DISMISSED from this action with leave to

                                  19   amend. The Doe defendants are DISMISSED from this action without prejudice to Plaintiff

                                  20   seeking leave to amend his complaint once he learns their identities.

                                  21          4.      The complaint states cognizable claims against defendants Muhammad (K. Fasish)

                                  22   and Jackson for violation of the First Amendment’s free exercise clause and Establishment clause,

                                  23   the Eighth Amendment, the Equal Protection Clause, and RLUIPA.

                                  24          5.      If Plaintiff wishes to file an amended complaint to address the deficiencies in his

                                  25   claims against defendants Gary and Maerse, he shall do so within twenty-eight (28) days of the

                                  26   date of this order. The amended complaint must include the caption and civil case number used in

                                  27   this order, Case No. C 21-002831566 HSG (PR) and the words “AMENDED COMPLAINT” on

                                  28   the first page. If using the court form complaint, Plaintiff must answer all the questions on the
                                                                                         9
                                   1   form in order for the action to proceed. An amended complaint completely replaces the previous

                                   2   complaints. See Lacey v. Maricopa Cnty., 693 F.3d 896, 925 (9th Cir. 2012). Accordingly,

                                   3   Plaintiff must include in his amended complaint all the claims he wishes to present, including the

                                   4   claims found cognizable above, and all of the defendants he wishes to sue, including the ones

                                   5   ordered served above, and may not incorporate material from the prior complaint by reference.

                                   6   Plaintiff may not change the nature of this suit by alleging new, unrelated claims in the amended

                                   7   complaint. Failure to file an amended complaint in accordance with this order in the time

                                   8   provided will result in Dkt. No. 1 remaining the operative complaint, and this action proceeding

                                   9   against defendants Muhammad and Jackson on the claims found cognizable above. The Clerk

                                  10   shall include two copies of the court’s complaint form with a copy of this order to Plaintiff.

                                  11          IT IS SO ORDERED.

                                  12   Dated: 5/25/2021
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        10
